Kinsey C. J.
Said the rule of law was that such evidence, was to be received by the court as might reasonably be calculated to bring out the truth. Hearsay is in some cases admissible testimony, and I do not see how the disclosure of Mrs. Armstrong is to be had unless in this manner, she was not interested at the time and is now deceased.
His Honour said it was analogous to the case where what the tenant had told another respecting his being in possession is admitted, and cited, Doe v. Williams, Cowp. 631.
Smith J.
Said that the evidence was admissible. Whether according to the strict rules of law it is proper testimony to go to a jury is certainly questionable, but, sitting here asa Judge, I have no objection to hear it. Another reason that weighs with me is, that the negro had not the means of perpetuating the testimony.